Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2008

USA v. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Brown" (2008). 2008 Decisions. Paper 898.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/898


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 06-4334
                                     _____________

                            UNITED STATES OF AMERICA

                                              v.

                                  REGINALD BROWN,

                                            Appellant
                                      ____________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                    (No. 04-cr-00803)
                       District Judge: Honorable Legrome D. Davis

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 10, 2008

          Before: AMBRO, CHAGARES, and GREENBERG, Circuit Judges.
                              ____________

                                   (Filed: July 7, 2008)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

CHAGARES, Circuit Judge.

       Reginald Brown appeals his conviction for possession of crack cocaine with intent

to distribute in violation of 21 U.S.C. 841(a)(1) and (b)(1)(B). He claims that the

Government presented insufficient evidence to find that he constructively possessed the
drugs in question. As his contention is unpersuasive, we will affirm the District Court’s

judgment of conviction.

                                             I.

       After a six-month-long investigation of drug activity inside a Philadelphia

residence, police arrested Reginald Brown shortly after he left the residence. The officers

subsequently searched the property, finding 372 grams of powder cocaine, over 10 grams

of crack cocaine, assorted drug paraphernalia, and body armor. Brown was charged with

three counts: possession of cocaine with intent to distribute, possession of crack cocaine

with intent to distribute, and possession of body armor as a convicted felon. A jury

subsequently convicted Brown on the drug charges, and the District Court acquitted

Brown, by bench trial, on the body armor count.1 On appeal, Brown concedes the

sufficiency of the evidence concerning his possession of the powder cocaine and

challenges only the evidence concerned his possession of the crack cocaine.

                                            II.

       We review Brown’s sufficiency-of-the-evidence argument “de novo and

independently appl[y] the same standard as the District Court.” United States v. Bobb,

471 F.3d 491, 494 (3d Cir. 2006). As such, we review the evidence in the light most



       1
         The Court noted that the drugs were “fluid,” meaning, sold with a relatively quick
“turn-around.” Appendix (App.) 304-05. The vests, on the other hand, could have been
in the basement for any length of time, including a time before the agents ever began their
surveillance, and could have been possessed by persons who had access to the house at
some point prior to the agents’ investigation of the property.

                                             2
favorable to the prosecution to determine whether any rational trier of fact could have

found proof of guilt beyond a reasonable doubt based on the available evidence. See

United States v. Lopez, 271 F.3d 472, 486 (3d Cir. 2001). “Only when the record

contains no evidence, regardless of how it is weighted, from which the jury could find

guilty beyond a reasonable doubt, may an appellate court overturn the verdict.” United

States v. McNeill, 887 F.2d 448, 450 (3d Cir. 1990) (quoting Bradom v. United States,

431 F.2d 1391, 1400 (7th Cir. 1970)).

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction under 18 U.S.C. § 1291.

                                            III.

       As the drugs were not found on Brown’s person, the judge permitted the jury to

convict Brown based on his constructive possession of the crack cocaine. Constructive

possession “requires an individual to have the power and intent to exercise both dominion

and control over the object he or she is charged with possessing.” United States v. Garth,

188 F.3d 99, 112 (3d Cir. 1999) (adding that the fact that others also have access to an

object does not preclude a finding of constructive possession). Moreover, in proving

constructive possession, “[i]nferences from established facts are acceptable methods of

proof when no direct evidence is available so long as there exists a logical and convincing

connection between the facts established and the conclusion inferred. The fact that

evidence is circumstantial does not make it less probative than direct evidence.” McNeill,



                                             3
887 F.2d at 450.

       Here, there is a logical and convincing connection between the facts established

and Brown’s knowing exercise of dominion and control over the crack cocaine, such that

the jury could properly have found guilt beyond a reasonable doubt. To begin with, the

record shows that Brown either lived at, or frequently visited (and stored some of his

belongings at), the residence in question. The owner of the property, Janine Davis, had

been in a romantic relationship with Brown at some point. She acknowledged that Brown

had access to the entire house, and indeed Brown had a key that unlocked a padlock on a

bedroom door. In that bedroom was, in plain view, a clear plastic bag on a bookcase,

containing four one-ounce bags of cocaine and one quarter-ounce bag of cocaine. Police

also found $400 on the same shelf, and on a lower shelf they found a shoe box containing

rubber gloves, empty Ziploc bags, and a small scale. In that same area of the bedroom,

police recovered multiple documents that belonged to Brown, including his passport,

checkbooks, an insurance card, and other documents. A search of the kitchen revealed

the tools necessary to turn powder cocaine into crack cocaine.

       Furthermore, the investigating officers testified that, during the six months of

surveillance, they saw no adult other than Brown and Davis enter or leave the residence.

Finally, the jury was entitled to credit the homeowner’s testimony that she did not know

of and was not involved in any of the drug distribution activity. As the Government

persuasively argues, “it would be irrational for the jury to find that Brown possessed all of



                                             4
the powder cocaine and all of the drug paraphernalia all over the house, but that some

other drug dealer—never seen in six months of surveillance—just happened to be storing

his distribution-sized quantities of crack in the bathroom of Brown’s house.” Appellee

Br. at 33. At the very least, construing the record in the light most favorable to the

Government, there is sufficient evidence to support Brown’s conviction for possession of

crack cocaine with intent to distribute. Accordingly, we will affirm the District Court’s

judgment of conviction.




                                              5